Citation Nr: 0733726	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder, bipolar type. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
mental condition inclusive of PTSD and bipolar-type 
schizoaffective disorder.

The Board sees that a prior, unappealed, September 1981 
rating decision had denied service connection for a mental 
condition on the basis that no psychiatric problems were 
noted in the veteran's service medical records.  He has since 
received a diagnosis of schizoaffective disorder, bipolar 
type.  A claim for service connection for this specific 
condition is not the same as a claim for service connection 
for a mental condition in general.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a newly diagnosed 
disorder, even if medically related to a previously diagnosed 
disorder, is not the same claim for jurisdictional purposes 
when it has not been previously considered).  Therefore, the 
Board will adjudicate this claim on the merits without first 
determining whether new and material evidence has been 
submitted since that earlier, final, September 1981 rating 
decision.

With respect to the veteran's claim for service connection 
for PTSD, an unappealed May 2003 rating decision denied this 
claim.  Consequently, new and material evidence is required 
to reopen it.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  This issue is addressed in the REMAND 
portion of the decision and is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDING OF FACT

The veteran's schizoaffective disorder, bipolar type, was 
first diagnosed many years after service and has not been 
linked by competent medical evidence to his military service.


CONCLUSION OF LAW

Schizoaffective disorder, bipolar type, was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for schizoaffective 
disorder, bipolar type.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate review.  The Board will then 
address the issue on its merit, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in July 2003 
and May 2005:  (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board also notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that he understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  These records include various VA and private 
treatment records.

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's schizoaffective disorder, 
bipolar type, is related to his military service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, none of the veteran's service medical records 
makes any reference to psychiatric problems.  Also 
significant is the fact that a psychiatric disorder, 
other than substance abuse, was first diagnosed many years 
after service.  In light of these findings, the second and 
third prongs of McLendon have not been met.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.



II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, including psychoses like bipolar-type 
schizoaffective disorder, may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he developed a psychiatric disorder 
while on active duty in Germany.  However, as mentioned, his 
service medical records make no reference whatsoever to 
psychiatric problems of any sort - either in the way of a 
relevant complaint or objective clinical finding.  The Board 
places significant probative value on an April 1964 
separation examination report, which notes that a psychiatric 
evaluation was unremarkable (normal).  Indeed, the veteran, 
himself, checked "NO" when asked about "Depression or 
excessive worry" and "Nervous trouble of any sort."  As 
such, his service medical records provide highly probative 
evidence against his claim, particularly since even he 
expressly denied experiencing these relevant-type symptoms 
contemporaneous to the time in question.  Struck v. Brown, 9 
Vet. App. 145 (1996).

There also is no evidence suggesting the veteran developed a 
psychosis within the one-year presumptive period after his 
separation from active duty in May 1964.  This again is 
significant because a psychosis may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Indeed, the record shows that psychiatric problems were first 
discovered in 1974, approximately 10 years after the 
veteran's military service had ended.  Records show he first 
sought psychiatric treatment in February 1974, at which time 
he was hospitalized for bizarre behavior attributed to a 
schizophrenic reaction.  In a letter dated in November 1981, 
M.W., M.D., explained that the veteran had been hospitalized 
on numerous occasions since 1974 for alcoholism.  Dr. M.W. 
attributed the veteran's psychiatric symptoms to organic 
brain impairment manifested by an effective syndrome.  The 
record confirms that, since his initial admission in February 
1974, the veteran has been hospitalized numerous times at 
various private and VA facilities for diagnoses including 
schizoaffective personality, bipolar type; schizophrenia; 
major depressive disorder; alcoholism; and alcohol-induced 
mood disorder.  

The Board emphasizes, however, that none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's psychiatric disorders.  In other 
words, these records do not include a medical opinion 
indicating that any of these disorders began either in 
service or during the one-year presumptive period after 
service, thereby providing evidence against the claim.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board also reiterates that the 10-year lapse between 
service and the onset of psychiatric symptoms provides 
additional evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  Indeed, the only evidence even 
suggesting the veteran's bipolar-type schizoaffective 
disorder is related to his military service comes in the way 
of his own unsubstantiated lay statements.  But he simply is 
not competent to attribute this condition to service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions, including on 
causation).

Even were the Board to assume purely for the sake of argument 
that the veteran is competent in this regard, his contentions 
are still outweighed by the medical records, none of which 
suggest that his schizoaffective disorder, bipolar type, had 
its onset either in service or during the one-year 
presumptive period after service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for schizoaffective disorder, bipolar 
type.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for schizoaffective disorder, bipolar 
type, is denied.


REMAND

The veteran claims that he developed PTSD as a result of 
several stressful events while on active duty.  Before the 
Board can adjudicate this claim, however, further development 
must be completed to satisfy the duty to notify provisions of 
the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
The RO attempted to comply with these provisions in a letter 
sent to the veteran in May 2005.  In light of a decision by 
the Court, however, since issued, additional notice is 
required.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new-and-material-evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for service 
connection (in the event the claim is reopened and 
readjudicated).  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial. 
 See VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006).

Unfortunately, the May 2005 letter did not apprise the 
veteran of the specific type of evidence and information 
needed to reopen his claim for service connection for PTSD, 
considering the basis of the prior final denial of this claim 
in May 2003.  Therefore, he must be provided this additional 
notice to comply with Kent.

Accordingly, the PTSD claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter that explains the meaning 
of "new" and "material" evidence and 
describes the particular type of evidence 
necessary to substantiate any elements 
that were found insufficient in the prior 
denial of this claim in May 2003.  He 
must be informed of the specific 
information and evidence not of record 
(1) that is necessary to reopen this 
claim, (2) that VA will seek to obtain, 
and (3) that he is expected to provide.  
He should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).



2.  Then, after giving him an opportunity 
to respond to this additional Kent 
notice, determine whether there is new 
and material evidence to reopen his claim 
for service connection for PTSD.  If his 
claim is not reopened (or reopened but 
not granted on the merits), send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


